Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 were previously examined.
Claims 1-4, 7-15, 17-19 have been amended on February 02, 2022.
Claims 5-6 and 16 have been canceled on February 02, 2022.
Claims 1-4, 7-15 and 17-19 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Double Patenting Rejection” filed on February 2, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments:

On pages 9-10 of the remark, Applicant argued that Claim 1 of U.S. Patent No. 11,099,932 claims a controller comprising an ECRC encoder, an encryption encoder, an error correction code (ECC) encoder, a buffer, an ECC decoder, a first checker and a second checker.  Meanwhile, according to the amended independent claim 1, the claimed second checker performs an error check operation on data transferred through an ecc encoder, an ecc decoder and a first checker without the ECRC encoder, the encryption encoder, and the buffer claimed in U.S. Patent No. 11,099,932. Likewise, independent claim 10 claims the features similar to those discussed above for claim 1.  For at least the foregoing reasons, claims 1-4, 7-15, and 17-19 are submitted to be patentably distinct from claims 1-7 of U.S. Patent No. 11,099,932. Withdrawal of the foregoing rejection is respectfully requested.

In Reponses:

Examiner disagrees because the amended claim 2 clearly indicates “includes a cyclic redundancy check (CRC) encoded parity”.  As such, the amended claim does comprise an ECRC encoder for generating  cyclic redundancy check (CRC) encoded parity.

Examiner disagrees because the amended claim 3 clearly indicates “includes encrypted data”.  As such, the amended claim does comprise an encryption encoder to produce encrypted data.

Examiner disagrees because the amended claim 4 clearly recites “comprising a buffer”. As such, the amended claim clearly comprise a buffer.

One of ordinary skill in the art would clearly recognize claims of current application is an obvious variation of the claimed subject matter of claims of patent US 11,099,932 because both claims discloses a controller for generating CRC data and 

Applicant's arguments, see under “Claim Interpretation” filed on February 2, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments:

Applicant argued that the claimed functions are recited with sufficient "acts" within the claims themselves to entirely perform the recited functions, claims 1, 10, 14, and 15 have been amended in order to address the Examiner’s concerns. Thus, the claim limitations of claims 1, 10, 14, and 15 are respectfully submitted not to invoke 35 U.S.C. § 112(-f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In responses:

Examiner disagrees because the claim limitations meet the three-prong test below.  As such, the claim interpretation is maintained.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


USC 112, 6th paragraph interpretation 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claims 1, 10 recite the limitation “an error correction code (ecc) encoder configured to” which has a corresponding structure as seen in Figure 4, First ECC Encoder 13.



Claims 1, 14 recite the limitation “a first checker configured to” which has a corresponding structure as seen in Figure 5, First Checker 16.


Claims 1, 15 recite the limitation “a second checker configured to” which has a corresponding structure as seen in Figure 5, Second Checker 17.

Claim 10 recite the limitation “a checker configured to” which has a corresponding structure as seen in Figure 5, First Checker 16 and Second Checker 17.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figures 4-5.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,099,932. Although the claims at issue are not identical, they are not patentably distinct from each other because

US Application 17/141,319
US Patent 11,099,932
As per claim 1:

 A controller comprising: 

As per claim 2:
wherein the data inputted to the ecc encoder includes a cyclic redundancy check (crc) encoded parity 

As per claim 3:
wherein the data inputted to the ecc encoder includes encrypted data.  

As per claim 1: (continued)
; 
;  

As per claim 4:
 a buffer temporarily storing the data set outputted from the ecc encoder and transferring the data set to the ecc decoder. 

As per claim 1: (continued)
an ecc decoder configured to decode the first data set generated in the ecc encoder and transfer a second data set including the parity, wherein the second data set is composed of the first bit number; 


a first checker configured to add a low density parity check (ldpc) parity to the second data set by ldpc encoding on the second data set, and generate an ldpc data set including the parity and the ldpc parity


a second checker configured to perform an error check operation to check an error in paths from the ecc encoder to the second checker by checking the ldpc data set including the parity and the ldpc parity.


As per claim 4:
 a buffer temporarily storing the data set outputted from the ecc encoder and transferring the data set to the ecc decoder. 


 
As per claim 1:

A controller comprising: 


an external cyclic redundancy check (ECRC) encoder configured to add a first parity …;  


an encryption encoder configured to encrypt the first data set, …;  






a buffer configured to temporarily store the third data set;  



an ECC decoder configured to decode the third data set received from the buffer, and generate a fourth data set which is composed of the third bit number; 
 




a first checker configured to add a low density parity check (LDPC) parity to the fourth data set by LDPC encoding on the fourth data set, and generate a fifth data set which is composed of a fourth bit number greater than the third bit number;  and 

a second checker configured to perform a syndrome check operation on the fifth data set. 




As per claim 2:
wherein the buffer includes a volatile memory or a non-volatile memory. 


As per claim 3:
wherein the first checker performs the LDPC encoding by multiplying the fourth data set by a generation matrix. 

 
As per claim 7:
wherein the second checker determines that the error check operation passes when the error is not detected, and determines that the error check operation fails when the error is detected in the paths.
As per claim 6:
wherein the second checker determines that the syndrome check operation passes when all bits of the syndrome vector are `0`, and that the syndrome check operation fails when at least one bit of `1` is included in the syndrome vector. 
As per claim 8:
wherein the second checker performs the syndrome check operation by multiplying a parity check matrix by the LDPC data set to calculate calculating a syndrome vector. 

As per claim 5:
 wherein the second checker performs the syndrome check operation by multiplying a parity check matrix by the fifth data set to calculate a syndrome vector. 

As per claim 9:
wherein the second checker transfers passed data to a memory device when the syndrome check operation passes. 

As per claim 7:
wherein the second checker: when the syndrome check operation passes, transfers the fifth data set to a memory device;  and

.
One of ordinary skill in the art would clearly recognize claims of current application is an obvious variation of the claimed subject matter of claims of patent US 11,099,932 because both claims discloses a controller for generating CRC data and encrypted data, an error correction code (ECC) encoder for generating data set with parity, a buffer memory for storing the encoded data, an error correction decoder for 

One of ordinary skill in the art would recognize that the primary difference of the current application is that it has fewer requirements than Patent US 11,099,932 in the independent claims.  Therefore, one of ordinary skill in the art would recognize the integrated circuit of the current application and U.S. Patent 11,099,932 are such obvious variants of each other.

Applicant’s arguments, see “Claim Rejection Under 35 U.S.C. §102/103”, with respect to claims 1-19 have been fully considered and are persuasive.  The Claim Rejection Under 35 U.S.C. §102/103 has been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/Thien Nguyen/           Primary Examiner, Art Unit 2111